         Case 8:19-bk-10526-TA             Doc 1-1 Filed 02/14/19 Entered 02/14/19 12:03:00                            Desc
                                           Case Com Def Notice Page 1 of 1
                                         United States Bankruptcy Court
                                          Central District of California
In re:                                                            CHAPTER NO.:    11
LF Runoff 2, LLC
fka Plutos Sama, LLC                                              CASE NO.:   8:19−bk−10526−TA

                               CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:

A. You must cure the following within 14 days from filing of your petition:

     Corporate Resolution Authorizing Filing of Petition required for Chapter 7 and 11. [Court Manual, section 2.1]
     Corporate Ownership Statement as specified by LBR 1007−4
     Statement of Related Cases (LBR Form 1015−2) [Information required by LBR 1015−2]
     Disclosure of Compensation of Attorney for Debtor (Official Form 2030). [11 U.S.C. § 329; FRBP 2016(b)]
     Verification of Master Mailing List of Creditors [LBR 1007−1(a)] (LBR Form F1007−1)
B. If you are a Small Business Debtor in a Chapter 11 case, within 7 days after the date of the filing of the petition, you must file the
most recent:
1.   Balance sheet
2.   Statement of operations
3.   Cash−flow statement
4.   Federal tax return
OR
5. Statement made under penalty of perjury that no balance sheet, statement of operations, or cash−flow statement has been
prepared and no Federal tax return has been filed. [11 U.S.C.§1116]

The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms




For all items above that are not electronically filed, you must file the original and the following number of copies in accordance
with Local Bankruptcy Rules 1002−1(c) and 5005−2, and Court Manual, section 2.5(a)(2).

                 Chapter 11     Original and 2 Copies. 1 copy marked as "Judge's Copy."

Please return the original or copy of this form with all required items to the following location:

                 411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593
If you have any questions, please contact the Court's Call Center at the toll free number (855) 460−9641.




Dated: February 14, 2019                                                      For the Court
                                                                              Kathleen J. Campbell
                                                                              Clerk of Court
(Form ccdn − Rev 01/2018)                                                                                                         1/
